Exhibit 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 15, 2007, by and between COLONY RESORTS LVH ACQUISITIONS, LLC, a Nevada
limited liability company d/b/a Las Vegas Hilton (the “Company”), and JOSEPH
DEROSA (“Executive”).

WITNESSETH:

WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment from the Company in the capacity of Executive Vice President of
Gaming Operations.

WHEREAS, Executive and the Company now desire to embody in this Agreement the
terms and conditions of Executive’s employment with the Company, which terms and
conditions shall supersede any prior oral and written agreements, arrangements
and understandings relating to Executive’s employment.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company in the capacity of Executive Vice
President of Gaming Operations. Executive shall be a full-time employee of the
Company and shall dedicate all of Executive’s working time to the Company.
During the Term of this Agreement, Executive shall have no other employment and
no other business ventures, activities or relationships without first obtaining
express written authorization from the Company. Such authorization may be
granted or denied in the sole discretion of the Company. Executive shall report
to the Chief Executive Officer and General Manager, and shall be responsible for
all gaming operations (table games and race book) and table games marketing for
the Company. Beginning April 1, 2007, Executive shall further become responsible
for the slot operations of the Company. Executive shall also perform such duties
as are required by the Company and normally associated with Executive’s
position, together with such additional duties, commensurate with Executive’s
position, as may be assigned to Executive from time to time by the Company.
Executive shall perform his duties and responsibilities at the Company’s offices
in Las Vegas; provided, however, that the Company shall have the right to
require Executive to travel as necessary to perform Executive’s duties and
responsibilities.

2. TERM. The term of this Agreement shall be for a period of three (3) years
(the “Initial Term”), beginning on October 15, 2007 (the “Commencement Date”),
subject to earlier termination pursuant to Section 6 herein. Following the
Initial Term, this Agreement shall automatically renew for successive one
(1) year periods (each, a “Renewal Term”), unless the Company shall have
provided to Executive or the Executive shall have provided to the Company at
least one hundred eighty (180) days’ written notice of non-renewal, in which
event this Agreement shall expire at the end of the Initial Term or Renewal
Term, as applicable. The Initial Term and all Renewal Terms shall be referred to
as the “Term” of this Agreement.



--------------------------------------------------------------------------------

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a salary at the rate of Three Hundred Thousand Dollars ($300,000.00)
per annum (the “Base Salary”), payable in such installments as the Company pays
its similarly placed executives, subject to usual and customary deductions for
withholding taxes and similar charges, and customary contributions to health and
welfare programs in which Executive is enrolled. The Base Salary may be reviewed
in accordance with Executive’s annual performance evaluation and adjusted at the
Company’s sole discretion.

(b) Bonus Compensation. Executive shall be eligible for an annual bonus
applicable to Executive’s position. The decision to award a bonus and the amount
thereof is in the sole discretion of the Company. Annual bonus payments
hereunder shall be paid by the Company on the date such bonuses are paid to
similarly situated executives of the Company.

(c) Relocation Expenses. The Company will reimburse Executive up to $15,000 in
reasonable moving expenses incurred by Executive in relocating to Las Vegas,
Nevada; provided that Executive must obtain and submit to the Company bids from
three moving or relocation businesses and use the lowest of the three bids.

4. BENEFITS. Executive is entitled to all the usual benefits offered to
executives at Executive’s level, including paid vacation in accordance with the
Company’s vacation policy, sick time, participation in the Company’s sponsored
medical, dental and insurance programs, as well as the ability to participate in
any Company retirement savings plan (the “Benefit Plans”), subject to the
limitations imposed by the terms of such plans. To the extent permitted by the
terms of each Benefit Plan, Executive shall be eligible to participate in each
Benefit Plan in accordance with the terms and conditions of such plan. The
Company agrees to pay Executive’s medical coverage under COBRA to allow
Executive to continue Executive’s current group medical plan for up to one
(1) year after the Commencement Date, to the extent such coverage remains
available through COBRA.

5. LICENSING REQUIREMENTS. Executive hereby covenants and agrees that, at all
times during the Term of this Agreement, Executive shall keep and maintain, in
full force and effect, any and all licenses, permits or work authorizations that
may be required by any Federal, State or local government agency (the “License
Requirements”), including, but not limited to, any casino gaming regulatory
agency having jurisdiction over Executive or the Company necessary for Executive
to perform Executive’s duties hereunder.

6. TERMINATION. Executive’s Employment with the Company may be terminated (a) by
the Company for Cause (as defined below); (b) by the Company at any time without
Cause; (c) by Executive at any time for Good Reason (as defined below), (d) by
Executive at any time without Good Reason, (e) upon Executive’s death or
disability, (f) by Executive upon the sale or acquisition of the Company (as set
forth in Section 6(e) below),or (g) upon the expiration of the Term.

 

-2-



--------------------------------------------------------------------------------

(a) Cause. “Cause “ shall mean the following: (i) illegal, immoral or unethical
conduct, including, but not limited to, fraud, embezzlement or other dishonest
behavior in the performance of Executive’s duties; (ii) material breach by
Executive of any of the terms of this Agreement; (iii) a determination by any
gaming regulatory authority that Executive is not deemed fit for licensure
whether or not such a license is actually needed by Executive to perform
Executive’s duties under this Agreement in the jurisdiction Executive’s
employment is located; (iv) material breach of any rule, policy or directive of
the Company, including, but not limited to, the Company’s policy against sexual
and other illegal harassment, the Company’s policy against illegal
discrimination, and the Company Code of Conduct; (v) willful neglect of duties;
(vi) use, possession and/or sale of illegal drugs at any time (whether on or off
duty) and in any location (whether on or off Company premises); (vii) abuse of
alcohol, including, but not limited to, reporting to or engaging in work under
the influence of alcohol; or (viii) any conduct that materially injures the
reputation or business of the Company.

If Executive’s employment with the Company is terminated by the Company for
Cause prior to the end of the Term, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary and
accrued and unused vacation pay through the date of such termination.

(b) Good Reason. “Good Reason” shall mean, without Executive’s written consent,
a willful and material breach by the Company of its obligations under this
Agreement. Executive shall not terminate Executive’s services hereunder for
“Good Reason” unless (i) Executive provides the Company written notice pursuant
hereto stating with specificity the respects in which Executive believes the
Company to have breached its obligations under this Section 6 and (ii) within
thirty (30) days following the date of such notice the Company shall not have
cured such breach.

If Executive’s employment with the Company is terminated by Executive without
Good Reason prior to the end of the Term, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary and
accrued and unused vacation pay through the date of such termination.

(c) Without Cause or For Good Reason. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason during the Term of
this Agreement then Executive shall be entitled to receive (i) accrued but
unpaid Base Salary and accrued and unused vacation pay through the date of such
termination, (ii) continuation of coverage under the Company’s medical plan
until the earlier of the date on which the Executive first becomes eligible for
coverage under the group medical and dental plans of a new employer or six
(6) months from the date of termination, and (iii) an amount equal to one
(1) year’s Base Salary (at Executive’s then-current rate). The amount determined
pursuant to this Paragraph 6(c) shall be paid in a single lump sum within ten
(10) business days following the execution of the general release referred to in
Paragraph 6(f). In the event Executive’s employment is terminated, either
voluntarily or involuntarily, at the end of the Term as a result of non-renewal
by Executive, Executive shall not be entitled to any severance payment or
continuation of medical coverage.

 

-3-



--------------------------------------------------------------------------------

Executive agrees that in the event this Agreement is terminated by the Company
without Cause or by the Executive for Good Reason, the payments pursuant to this
Paragraph 6(c) shall be the sole payment to be made to Executive as a result of
said termination. Executive acknowledges that Executive has been advised and
expressly agrees that it is the Company’s policy that payment of annual or other
bonuses by the Company is completely a matter of discretion, and Executive
agrees that in the event of Executive’s termination by the Company without Cause
or by Executive for Good Reason, Executive has no legal right to the payment of
any bonus whatsoever, whether in whole or in part. Aside from the payments set
forth in this Paragraph 6(c), the Company shall not be obligated to provide any
other payments or benefits to Executive.

(d) Death or Disability. If Executive’s employment is terminated as a result of
Executive’s death or disability preventing the performance of the Executive’s
duties with reasonable accommodation for more than ninety (90) continuous days
or more than one hundred eighty (180) days in any twelve (12) month period,
Executive, or Executive’s beneficiaries, shall be entitled to receive an amount
equal to the sum of (i) accrued but unpaid Base Salary and accrued and unused
vacation pay through the date of such termination, and (ii) three (3) months
Base Salary. The amount determined pursuant to this Paragraph 6(d) shall be paid
in a single lump sum within ten (10) business days following the first Company
payroll date following the execution of the general release referred to in
Paragraph 6(f).

(e) Sale or Acquisition of the Company. During the Term, in the event the
Company is sold to, or otherwise acquired by, any entity totally unrelated to
the Company, and Executive is offered and accepts comparable employment with the
acquiring entity, Executive shall not be entitled to any payments pursuant to
Paragraph 6(c). However, the Company shall pay Executive the payments set forth
in Section 6(c) upon any of the following: (i) if the acquiring entity does not
extend Executive an offer of comparable employment, (ii) if Executive decides,
in his sole discretion, to not accept employment with the acquiring entity or
(iii) if Executive is subsequently terminated by the acquiring entity without
cause at any time within six (6) months of the date of sale or acquisition. An
Initial Public Offering (“IPO”) involving the Company and any related entity
shall not be considered a “sale or acquisition” within the meaning of this
Paragraph. The sale of the Company to, or acquisition of the Company by, any
entity related to the Company shall not entitle Executive to any payments
pursuant to Paragraph 6(c) or this Paragraph 6(e).

(f) Release. Notwithstanding any other provision of this Agreement to the
contrary, any payments or benefits provided pursuant to Section 6, including,
but not limited to, the payments referred to in Paragraphs 6(c), 6(d), or 6(e),
shall be contingent upon Executive (or Executive’s legal representatives, as
applicable) executing a general release agreement (in a form provided by the
Company) (the “Release Agreement”) for the release of any and all claims,
liabilities, judgments and expenses (including attorneys’ fees) against the
Company, its affiliates, successors and assigns, and officers, directors, agents
and employees of each of them. The release shall cover any and all claims
arising from Executive’s employment with the Company (or its successors) or the
termination of such employment; provided, that the Release Agreement shall not
release any rights or claims that Executive may have for (i) severance payments
and benefits pursuant to this Section 6, or (ii) vested rights or benefits under
the Company’s employee benefit plans.

 

-4-



--------------------------------------------------------------------------------

7. RESTRICTIVE COVENANT.

(a) Non-Competition. Except as provided below, during the Term and for the
six-month period immediately following the date of termination of Executive’s
employment, whether said termination is voluntary or involuntary, Executive
shall not, directly or indirectly, (i) engage in a competing business for
Executive’s own account within one hundred (100) miles of Las Vegas, Nevada (the
“Restricted Area”); or (ii) enter the employ of, render any consulting services
to, or obtain any equity interest in (as an individual, partner, member,
shareholder, officer, director, principal, agent, trustee or consultant) any
entity that competes with the Company, or its subsidiaries or successors, in the
business of owning, managing or developing casinos in the Restricted Area;
provided, however, Executive may own, directly or indirectly, solely as a
passive investment, securities of any entity traded on any national securities
exchange or market if Executive is not a controlling person of, or a member of a
group which controls, such entity and does not, directly or indirectly, own five
(5%) percent or more of any class of securities of such entity. In the event
Executive’s employment is terminated, either voluntarily or involuntarily, at
the end of the Term as the result of non-renewal by either party, the
restrictions contained in this Section 7(a) shall not be in effect.

(b) Solicitation of Employees, etc. During the Term and for the one-year period
immediately following the date of termination of Executive’s employment, whether
said termination is voluntary or involuntary, Executive shall not, directly or
indirectly, solicit or induce any officer, director, employee, agent or
consultant of the Company (or any of its successors, assigns, subsidiaries or
affiliates) to terminate his, her or its employment or other relationship with
the Company (or any of its successors, assigns, subsidiaries or affiliates), or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company (or any of its successors,
assigns, subsidiaries or affiliates) for any reason.

(c) Solicitation of Clients, etc. During the Term and for the one-year period
immediately following the date of termination of Executive’s employment, whether
said termination is voluntary or involuntary, Executive shall not, directly or
indirectly solicit or induce (i) any customers or clients of the Company (or its
successors, assigns, subsidiaries or affiliates), or (ii) any vendors, suppliers
or consultants then under contract to the Company (or its successors, assigns,
subsidiaries or affiliates), to terminate his, her or its relationship with the
Company (or its successors, assigns, subsidiaries or affiliates), for the
purpose of associating or doing business with any competitor of the Company or
for any other purpose.

(d) Disparaging Comments. During the Term and thereafter, Executive agrees not
to make any disparaging or defamatory comments regarding the Company, its
employees or agents. The obligations of Executive hereunder shall not apply to
disclosures required by applicable law, regulation or order of any court or
governmental agency.

8. CONFIDENTIALITY; PROPRIETARY INFORMATION.

(a) All books of account, records, systems, correspondence, documents, and any
and all other data, in whatever form, concerning or containing any reference to
the works

 

-5-



--------------------------------------------------------------------------------

and business of the Company or its affiliated companies shall belong to the
Company and shall be given up to the Company whenever the Company requires
Executive to do so. Executive agrees that Executive shall not at any time during
the term of Executive’s employment or thereafter, without the Company’s prior
written consent, disclose to any other person or business entity any such
information or any trade secrets, plans or other information or data, in
whatever form, concerning the Company or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive disclose to any
third party or utilize any such Confidential Information in any way or
communicate with or contact any such customer other than in connection with
Executive’s employment by the Company. In addition, as part of Executive’s
employment Executive will be required to acknowledge and sign appropriate
confidentiality policy and nondisclosure agreements. Executive hereby confirms
that all Confidential Information constitutes the Company’s exclusive property,
and that all of the restrictions on Executive’s activities contained in this
Agreement and such other nondisclosure policies of the Company are required for
the Company’s reasonable protection. This confidentiality provision shall
survive the termination of this agreement.

(b) All inventions, developments or improvements written or otherwise made by
Executive which relate to the business of the Company shall be the exclusive
property of the Company. Executive shall sign all instruments necessary for the
filing and prosecution of any applications for or extension or renewals of
letters patent of the United States or any foreign country which the Company
desires to file. All materials written or developed by Executive, and all other
copyrightable work by Executive relating to the Company’s business created
during the term of this Agreement, is intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be the property
of the Company.

9. ASSIGNMENT. Executive shall have no right to assign this Agreement or
delegate Executive’s duties hereunder to anyone. Any purported assignment or
delegation by Executive in violation of this Section 9 shall be null and void
and of no force or effect. The Company shall have the right to assign this
Agreement freely; provided the assignee assumes the obligations of the Company
hereunder.

10. ARBITRATION. Except for actions in court for injunctive relief to enforce
the provisions of Sections 7 and/or 8 of this Agreement, the parties expressly
agree that any and all disputes between them, whether arising out of this
Agreement or any aspect of the employment relationship or termination thereof or
pertaining to any other matter, shall be resolved by final and binding
arbitration in Nevada before an arbitrator mutually agreed to by the parties or,
failing said agreement, appointed pursuant to the National Employment Dispute
Resolution Rules of the American Arbitration Association (“the Rules”). Said
arbitration shall be conducted pursuant to the Rules. Each party shall bear its
own costs and attorneys’ fees in said arbitration, except in the event the
arbitrator awards attorney’s fees and costs to either party. The claims subject
to arbitration hereunder include, but are not limited to, any and all claims for
employment discrimination based on sex, race, color, national origin, age,
disability, sexual orientation, religion or any other protected characteristic,
any and all claims for sexual or other illegal harassment, any and all claims
for whistleblowing, wrongful termination, wrongful denial of benefits, failure
to provide proper compensation or benefits, breach of contract, breach of
promise, fraud, misrepresentation, intentional or negligent infliction of
emotional distress, and/or

 

-6-



--------------------------------------------------------------------------------

defamation. This agreement to arbitrate applies to any and all claims under any
federal, state, or local statute, constitution or ordinance, including, but not
limited to, the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination
in Employment Act (“ADEA”), the Employee Retirement Income Security Act
(“ERISA”), the Fair Labor Standards Act (“FLSA”), the Nevada Fair Employment
Practices Act, the Family and Medical Leave Act (“FMLA”), the Americans with
Disabilities Act (“ADA”), the Sarbanes-Oxley Act, the United States
Constitution, and the Nevada Constitution. Notwithstanding any other provision
of this Agreement, including the Choice of Law provision set forth in Paragraph
11(a) below, any and all demands for arbitration, regardless of the nature of
the dispute or the law relied upon, must be filed within ONE YEAR of the date
the claim arose or they shall be forever barred. This limitations period shall
have precedence over the limitations period that would otherwise apply to the
claim by virtue of statute, constitution or common law. The parties expressly
waive their right to a trial by jury on any or all claims or causes of action
that are subject to this arbitration provision.

11. GENERAL.

(a) This Agreement shall be construed and governed by the laws of the State of
Nevada (except for the limitations period referred to in Section 10 above which
in all cases subject to arbitration shall be one year), without giving effect to
conflicts of laws principles thereof which might refer such interpretations to
the laws of a different state or jurisdiction.

(b) If any provision of this Agreement should be wholly or partially invalid,
unenforceable or unlawful, then this Agreement shall be severable in respect of
the provision in question (to the extent that it is invalid, unenforceable or
unlawful), and the remaining provisions of this Agreement shall continue in full
force and effect. This Agreement constitutes the entire understanding between
the parties and shall supersede any and all other understandings, oral or
written. No addition to, or modification of, this Agreement shall be of any
force or effect unless in writing and signed by or on behalf of both parties.

(c) The several rights and remedies provided for in the Agreement shall be
construed as being cumulative, and no one of them shall be deemed to exclusive
of the others or of any right or remedy allowed by law. No waiver by the Company
or Executive of any failure by Executive or the Company, respectively, to keep
or perform any provision of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or other provision.

(d) Unless expressly provided herein or therein, the expiration of the Term
shall not alter or affect any rights or obligations of the Company or Executive
under any other agreement or plan.

(e) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.

12. EXECUTIVE REPRESENTATION & ACCEPTANCE. By signing this Agreement, Executive
hereby represents that Executive is not currently under any contractual
obligation to

 

-7-



--------------------------------------------------------------------------------

work for another employer and that Executive is not restricted by any agreement
or arrangement from entering into this Agreement and performing Executive’s
duties hereunder.

13. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

TO EMPLOYER:

Colony Resorts LVH Acquisitions, LLC

c/o The Las Vegas Hilton

3000 Paradise Road

Las Vegas, NV 89109

Attn: General Counsel

Facsimile: 702-732-5927

TO EXECUTIVE:

Joseph DeRosa

1235 South Prairie, Unit #3404

Chicago, Illinois 60605

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

COLONY RESORTS LVH ACQUISITIONS, LLC By:       Rodolfo E. Prieto   CEO and
General Manager

 

EXECUTIVE    Joseph DeRosa

 

-8-